Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00173-CV

                                     IN RE Stephen KENNEDY,
              H.L. Polinard, Irene Polinard, Matthew Reynolds, and William Malcomson

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: April 13, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 29, 2016, relators Stephen Kennedy, H.L. Polinard, Irene Polinard, Matthew

Reynolds, and William Malcomson filed a joint pro se petition for writ of mandamus with a motion

for temporary orders pending a ruling on the mandamus petition. The court has considered the

petition for writ of mandamus and is of the opinion that relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the motion for temporary orders are denied.

See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CI-10692, styled Woodlawn Christian Church of San Antonio, Inc. v.
James Paul Tisdel Jr., Carolyn Tisdel and George Alejos, pending in the 408th Judicial District Court, Bexar County,
Texas, the Honorable Karen H. Pozza presiding.